[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS               FILED
                                                        U.S. COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT              ELEVENTH CIRCUIT
                      ________________________                 May 29, 2008
                                                           THOMAS K. KAHN
                                                               CLERK
                             No. 07-13321
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 06-20744-CR-MGC

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                  versus


VICTOR ADAMES,


                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 29, 2008)


Before ANDERSON, HULL and FAY, Circuit Judges.

PER CURIAM:
      Victor Adames appeals the 60-month sentences imposed after he pled guilty

to (1) one count of conspiracy to possess with intent to distribute more than 100

kilograms of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1) and 846

(“Count 1”); two counts of possession with intent to distribute less than 50

kilograms of marijuana, also in violation of § 841 (a)(1) and (b)(1) (“Counts 3 and

5”); and (3) one count of conspiracy to launder money, in violation of 18 U.S.C.

§ 1956 (“Count 6”). Adames argues that the district court failed to adequately

explain its decisions not to apply a role enhancement under U.S.S.G. § 3B1.1(b), a

one-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(b), and

safety valve sentencing under U.S.S.G. § 5C1.2. For the reasons discussed below,

we affirm Adames’s sentences.

      At Adames’s change-of-plea hearing, the government proffered that his role

in a certain marijuana-distribution scheme involved coordinating the purchase of

marijuana from brokers for resale to other co-conspirators. The government also

proffered that Adames had admitted that he was assisted in this role by his

girlfriend and co-conspirator, Miguelina Antigua.

      In Adames’s presentence investigation report (“PSI”), a probation officer

likewise explained that Adames’s role in the conspiracy also involved operating a

“grow house,” supplying marijuana for distribution in New York City, and



                                          2
supervising another co-conspirator, Keilyn Lantigua, who helped distribute

marijuana in Miami.

       Based on the government’s proffer and the PSI’s supplemental information,

the probation gave Adames (1) a three-level enhancement, pursuant to § 3B1.1(b),

because he was a manager or supervisor of a conspiracy involving five or more

participants; (2) a two-level reduction, pursuant to U.S.S.G. § 3E1.1(a), because he

had accepted responsibility for his crimes; and (3) a one-level reduction, pursuant

to § 3E1.1(b), because he assisted the government’s investigation of his conduct by

timely notifying it of his intention to plead guilty. With these adjustments,

Adames guideline imprisonment range was 63 to 78 months.1 The probation

officer noted that Count 1 carried a statutory range of 5 to 40 years’ imprisonment,

Counts 3 and 5 each carried a statutory minimum of 5 years’ imprisonment, all

pursuant to § 841(b)(1), and Count 6 carried a statutory maximum of 20 years’

imprisonment, pursuant to 18 U.S.C. § 1956(a)(1).

       The government objected to Adames’s receipt of a three-level decrease for

acceptance of responsibility, pursuant to §§ 3E1.1(a) and (b), as Adames had

refused to cooperate with the government since his change-of-plea hearing

regarding Antigua’s participation. Adames objected to receiving a role


       1
         Adames’s base offense level was 26, pursuant to U.S.S.G. § 2D1.1(a)(3), and criminal
history category was I.

                                               3
enhancement, pursuant to § 3B1.1(b), and to not receiving safety valve sentencing,

pursuant to § 5C1.2.

      At Adames’s sentencing hearing, the parties argued their objections as

follows. Regarding the § 3B1.1(b) role enhancement, Adames argued that he did

not supervise his girlfriend, Antigua, or co-conspirator, Lantigua. He asserted that

no evidence was presented showing that he ordered either Antigua or Lantigua to

do anything or otherwise exercised control over them. Lantigua actually was his

partner and co-owned the aforementioned grow house with Adames. Antigua was

not the type of person to be told what to do by anyone. Adames also argued that

several of his co-conspirators actually gave orders to others but did not receive role

enhancements. The government responded that Adames was a leader of the

marijuana distribution scheme. The government asserted that several of Adames

co-conspirators indicated during their interviews that Adames “directed and

controlled” some of the co-conspirators. Also, intercepted telephone calls

demonstrated that Adames made the decisions as to where, to whom, and in what

units the marijuana grown in the grow house would be sold.

      Regarding the §§ 3E1.1(a) and (b) acceptance-of-responsibility reductions,

the government argued that Adames should not receive any credit for acceptance of

responsibility or, alternatively, should receive at most a two-level reduction,



                                           4
pursuant to § 3E1.1(a). The government asserted that, since signing the plea

agreement and agreeing to provide all possible information, Adames had refused to

explain Antigua’s involvement in the scheme and had disavowed statements made

about her involvement at previous interviews and debriefings. Antigua had since

pled guilty to her involvement. Adames responded that he readily had accepted his

responsibility, so he deserved at least a two-level reduction, pursuant to § 3E1.1(a),

and had cooperated with the government, so he also deserved the extra one-level

reduction, pursuant to § 3E1.1(b). Adames asserted that he never had said Antigua

was involved and that his interviewers simply had written in their notes what they

wanted to hear, such that it was not true that he had disavowed his earlier

statements. He provided two hours worth of information about his co-

conspirators’ roles and that the government had used some of this information at

the sentencing hearings of certain of these co-conspirators.

      Regarding safety valve sentencing under § 5C1.2, Adames argued that he

deserved a sentence below the statutory minimum because he was 38 years old,

never had been in trouble before, always had been gainfully employed, and was the

father of two small children whom he financially supported. The government

responded that Adames was not eligible for safety valve sentencing because he was

a leader within the marijuana-distribution scheme and had not cooperated with the



                                          5
government or been completely truthful.

       Also during the sentencing hearing, the government explained that, if the

district court granted only a two-level reduction for acceptance of responsibility

under § 3E1.1(a), did not grant a role enhancement under § 3B1.1(b), and did not

apply safety valve sentencing under § 5C1.2, Adames’s guideline imprisonment

range would be 51 to 63 months and minimum sentence would be 60 months’

imprisonment, as that was the statutory minimum.2

       The district court sustained Adames’s role-enhancement objection. The

district court reasoned, “[T]he Judge has to find that by a preponderance. And I

think that one thing that is clear given the hotly contested arguments here about the

defendant’s role or adjustment for role in the offense, [is that] I can’t make that

finding by a preponderance.” The district court also granted in part the

government’s acceptance-of-responsibility objection, finding that Adames did not

merit the extra one-level reduction, pursuant to § 3B1.1(b). The district court

reasoned, “[T]he government is appropriate in not asking for the third level for

acceptance of responsibility. I think that is entirely appropriate.” The district court

further declined to apply safety valve sentencing, reasoning, “I think it is entirely

appropriate in this case for me not to offer this defendant the safety valve. I don’t


       2
        In that case, Adames’s adjusted offense level would be 24 and criminal history category
would remain I.

                                               6
think it is appropriate.” Accordingly, the district court sentenced Adames to

concurrent terms of 60 months’ imprisonment as to each count.

       As an initial matter, Adames presents his argument in terms of procedural

reasonableness, or that the district court imposed a procedurally unreasonable

sentence by failing to adequately explain its decisions.3 His argument, however,

does not cleanly fit this bill. We distinguish between, and use different standards

of review to analyze, challenges to the district court’s individual guideline

calculations and challenges to the ultimate sentence. Reasonableness review

applies only to the latter type of challenge. See United States v. Winingear, 422

F.3d 1241, 1245 (11th Cir. 2005). While Adames argues that his sentence was not

procedurally reasonable, he does not challenge his final sentence; thus, standard

reasonableness review is inapplicable. However, he also does not challenge the

district court’s decisions not to apply a role enhancement, an extra one-level

acceptance-of-responsibility reduction, or safety valve sentencing, such that the


       3
          Indeed, after the Supreme Court’s decision in United States v. Booker, 543 U.S. 220,
125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the sentencing court must not only correctly calculate
the guideline imprisonment range, but must treat that range as advisory and impose a reasonable
sentence. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Specifically, the district
court must impose a sentence that is both procedurally and substantively reasonable. United
States v. Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir. 2006); Gall v. United States, 552 U.S. __, 128
S.Ct. 586, 597, 169 L.Ed.2d 445 (2007). The Supreme Court has explained that a sentence may
be procedurally unreasonable if the district court improperly calculates the guideline
imprisonment range, treats the Guidelines as mandatory, fails to consider the appropriate
statutory factors, bases the sentence on clearly erroneous facts, or fails to adequately explain its
reasoning. Gall, 552 U.S. __, 128 S.Ct. at 597.

                                                 7
separate standards of review applicable to these decisions also are inapplicable.

Rather, Adames argues that the decision underlying each guideline calculation was

not adequately explained.

      We find that Adames’s argument is best analyzed under 18 U.S.C.

§ 3553©), which governs the adequacy of the district court’s explanation of its

guideline decisions. Pursuant to this provision, the district court, “at the time of

sentencing, shall state in open court the reasons for its imposition of the particular

sentence.” We have applied § 3553©) to both reasonableness challenges and

guideline challenges. See United States v. Saunders, 318 F.3d 1257, 1270 n. 18

(11th Cir. 2003) (applying § 3553©) to a guideline calculation in finding that the

district court adequately stated its reasons for applying an enhancement, under

U.S.S.G. § 2B6.1(b)(2), because the defendant was in the business of receiving and

selling stolen property); Rita v. United States, 551 U.S. __, 127 S.Ct. 2456, 2468,

168 L.Ed.2d 203 (2007) (applying § 3553©) to a reasonableness challenge).

Although Rita deals with a straight argument that the defendant’s ultimate sentence

was unreasonable, unlike this case, we find the Supreme Court’s treatment in Rita

of § 3553©) instructive.

      In that case, the defendant argued for a sentence below the guideline

imprisonment range because of his health, fear of retaliation in prison, and military



                                           8
record. Id. at __, 127 S.Ct. at 2469. The district court declined to do so, finding

that these circumstances were insufficient to merit a lower sentence and that the

guideline imprisonment range was appropriate. Id. The Supreme Court held that,

while the district court might have said more to explain his reasoning, the context

of the case and record made his reasoning clear. Id. Specifically, the Supreme

Court noted that the record demonstrated that the district court listened to each of

the parties’ arguments, was fully aware of defendant’s various physical ailments,

understood that the defendant previously had held a job linked to criminal justice,

and had a lengthy and decorated military service. Id.

      In holding that the district court’s brief explanation was sufficient in context,

the Supreme Court reasoned that § 3553©) did not require “a full opinion in every

case,’ but that the “appropriateness of brevity or length, conciseness or detail,

when to write, what to say, depends upon circumstances.” Id. at 2468. The

Supreme Court reasoned that, ultimately, what is important is that the district court

“should set forth enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Id.

      Adames has not demonstrated that the district court failed to adequately

explain its guideline decisions. See 18 U.S.C. § 3553©); Rita, 551 U.S. __, 127



                                           9
S.Ct. at 2468-69. The record demonstrates that the district court heard extensive

arguments on the parties’ objections and the possible adjusted offense level

calculations immediately before making its decisions. Based on this evidence, it is

evident that the district court was resting on the government’s or Adames’s

arguments in granting or denying their objections. As such, the district court

adequately implied its reasoning. See Rita, 551 U.S. __, 127 S.Ct. at 2468-69.

      More specifically, the record illustrates that Adames argued that a

preponderance of the evidence did not support a role enhancement under

§ 3B1.1(b) because the evidence demonstrated that (1) he had not given orders to

any of his co-conspirators, (2) Lantigua actually was his partner, (3) Antigua

would not take direction from anyone, and (4) no other of the conspiracy’s alleged

leaders received a role enhancement. The record likewise illustrates that the

government argued that a preponderance of the evidence did support a role

enhancement because Adames’s co-conspirators had said he was a leader and

because intercepted telephone calls indicated that he hade important decisions.

Because of these arguments, the district court’s statement that it could not find, by

a preponderance of the evidence, that Adames deserved a role enhancement is not

ambiguous. Rather, it is evident that the district court did not believe that the

evidence of Adames’s leadership role outweighed the evidence that he acted more



                                           10
as a partner of Lantigua’s and Antigua’s.

      Also, the record illustrates that the government argued that Adames did not

merit safety valve sentencing under § 5C1.2 or a full three-level acceptance-of-

responsibility reduction under §§ 3E1.1(a) and (b) because, while he had indicated

that Antigua was involved in marijuana distribution during his pre-plea interviews

and Antigua had admitted as much later, Adames had refused to provide any more

information and had disavowed his earlier information after entering his plea. The

record also illustrates that Adames argued that he deserved the acceptance-of-

responsibility reductions and safety valve sentencing because he had provided two

hours worth of information and had not disavowed anything. Because of these

arguments, the district court’s statements that the government was correct in

objecting to the extra one-level acceptance-of-responsibility reduction under

§ 3E1.1(b) and that safety-valve sentencing was inappropriate adequately

illustrated that the district court was granting the government’s acceptance-of-

responsibility objection and denying Adames’s safety-valve-sentencing objection

because it thought the government’s argument were more persuasive.

      Finally, the record illustrates that the government explained what guideline

imprisonment range would result if the district court denied Adames’s safety-

valve-sentencing objection and granted in part the government’s acceptance-of-



                                            11
responsibility objection. Based on this explanation and the district court’s

decisions on the parties’ objections, the district court’s ultimate adjusted-offense-

level calculation makes sense. Thus, because the source of the district court’s

findings is evident in the record, the district court’s decisions were adequately

explained. See Rita, 551 U.S. __, 127 S.Ct. at 2468-69. Accordingly, the district

court did not err in the manner claimed, and we affirm Adames’s sentences. See

id.4

       AFFIRMED.




       4
          We note that the government devoted a significant portion of its brief on appeal to
arguing that the district court did not clearly err in declining to apply safety valve sentencing
under § 5C1.2. However, while Adames stated the standard of review applicable to a safety-
valve-sentencing determination and that, pursuant to § 5C1.2, “a district court shall impose a
sentence without regard to any statutory mandatory minimum sentence if a defendant convicted
of certain crimes satisfies” the criteria, Adames did not provide any argument on the merits of
this matter in his brief on appeal. Rather, Adames argued only that the district court did not
explain its denial of safety-valve-sentencing relief. Accordingly, Adames abandoned any claim
that the district court clearly erred in denying safety valve sentencing, and we need not address
that issue or the government’s treatment of it. See United States v. Jernigan, 341 F.3d 1273,
1284 n.8 (11th Cir. 2003) (holding that “a party seeking to raise a claim or issue on appeal must
plainly and prominently so indicate” and must “devote[] a discrete section of his argument to
[that] claim[],” or else abandon the claim).

                                                12